 

Exhibit 10.22

BUILDERS FIRSTSOURCE, INC.

NONSTATUTORY  STOCK  OPTION  AWARD  CERTIFICATE

Non-transferable

G R A N T   T O

 

(“Grantee”)

the right to purchase from Builders FirstSource, Inc. (the “Company”)

_______ shares of its common stock, $0.01 par value, at the price of $_____ per
share (the “Option”).

The Option is granted pursuant to and subject to the provisions of the Builders
FirstSource, Inc. 2014 Incentive Plan (the “Plan”) and this Nonstatutory Stock
Option Award Certificate (the “Certificate”), including without limitation the
terms and conditions (the “Terms and Conditions”) beginning on page 2
hereof.  By accepting the Option, Grantee shall be deemed to have agreed to the
Terms and Conditions set forth in this Certificate and the Plan.  Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Plan.

Unless vesting is accelerated as provided in Section 1 hereof or otherwise in
the discretion of the Committee, the Option shall vest (become exercisable) in
accordance with the following schedule, provided that Grantee remains in
Continuous Service with the Company or its Parent or any of their subsidiaries
on each applicable vesting date:  

 

Vesting Date

 

Percent of Option Shares Vested

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, Builders FirstSource, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be duly executed.

 

BUILDERS FIRSTSOURCE, INC.

 

By: ________________________________

 

Grant Date:  

 

 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS

1.  Vesting of Option.  The Option shall vest (become exercisable) in accordance
with the vesting schedule shown on the cover page of this
Certificate.  Notwithstanding the vesting schedule, the Option shall become
fully vested and exercisable upon (i) the termination of Grantee’s Continuous
Service with the Company or its Parent or any of their subsidiaries due to death
or Disability, (ii) a Change in Control, unless the Option is assumed by the
surviving entity or otherwise equitably converted or substituted in connection
with the Change in Control, or (iii) if the Option is assumed by the surviving
entity or otherwise equitably converted or substituted in connection with a
Change in Control, the termination of Grantee’s employment without Cause or
Grantee resigns for Good Reason after the effective date of the Change in
Control.

2.  Term of Option and Limitations on Right to Exercise.  The term of the Option
will be for a period of ten (10) years, expiring at 5:00 p.m., Eastern Time, on
the tenth anniversary of the Grant Date (the “Expiration Date”).  To the extent
not previously exercised, the vested Option will lapse prior to the Expiration
Date upon the earliest to occur of the following circumstances:

(a) Three (3) months after the date of termination of Grantee’s Continuous
Service with the Company or its Parent or any of their subsidiaries for any
reason other than (i) for Cause or (ii) by reason of Grantee’s death or
Disability.

(b) Twelve (12) months after the date of termination of Grantee’s Continuous
Service with the Company or its Parent or any of their subsidiaries by reason of
Grantee’s Disability.

(c) Twelve (12) months after the date of Grantee’s death, if Grantee dies while
employed, or during the three-month period described in subsection (a) above or
during the twelve-month period described in subsection (b) above and before the
Option otherwise expires.  

(d) Immediately upon the date of termination of Grantee’s Continuous Service
with the Company or its Parent or any of their subsidiaries for Cause.

If Grantee or his or her beneficiary exercises the Option after termination of
Grantee’s Continuous Service, the Option may be exercised only with respect to
the Shares that were otherwise vested on termination of Grantee’s Continuous
Service, including Option Shares vested by acceleration under Section 1 or
otherwise at the discretion of the Committee.  Any unvested portion of the
Option that is not accelerated upon termination of Grantee’s Continuous Service
will expire upon such termination of Grantee’s Continuous Service with the
Company or its Parent or any of their subsidiaries.

3.  Exercise of Option.  The Option shall be exercised by (a) written notice
directed to the Secretary of the Company or his or her designee at the address
and in the form specified by the Secretary from time to time and (b) payment to
the Company in full for the Shares subject to such exercise (unless the exercise
is a broker-assisted cashless exercise, as described below).  If the person
exercising an Option is not Grantee, such person shall also deliver with the
notice of exercise appropriate proof of his or her right to exercise the
Option.  Payment for such Shares shall be (a) in cash, (b) by delivery (actual
or by attestation) of Shares previously acquired by the purchaser, (c) by
withholding of Shares from the Option, or (d) any combination thereof, for the
number of Shares specified in such written notice.  The value of Shares
surrendered or withheld for this purpose shall be the Fair Market Value as of
the last trading day immediately prior to the exercise date.  To the extent
permitted under Regulation T of the Federal Reserve Board, and subject to
applicable securities laws and any limitations as may be applied from time to
time by the Committee (which need not be uniform), the Option may be exercised
through a broker in a so-called “cashless exercise” whereby the broker sells the
Option Shares on behalf of Grantee and delivers cash sales proceeds to the
Company in payment of the exercise price.  

4.  Withholding.  The Company or any its Parent or any of their subsidiaries has
the authority and the right to deduct or withhold, or require Grantee to remit
to the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the exercise of the
Option.  The withholding requirement may be satisfied, in whole or in part, by
withholding from the Option Shares having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as such
officer establishes.  The obligations of the Company under this Certificate will
be conditional on such payment or arrangements, and the Company, and, where
applicable, its Parent or any of their subsidiaries, will, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to Grantee.

5.  Limitation of Rights.  The Option does not confer to Grantee or Grantee’s
beneficiary any rights of a stockholder of the Company unless and until Shares
are in fact issued to such person in connection with the exercise of the
Option.  Nothing in this Certificate shall interfere with or limit in any way
the right of the Company or any Affiliate to terminate Grantee’s service at any
time, nor confer upon Grantee any right to continue in the service of the
Company or any Affiliate.

6.  Restrictions on Transfer.  No right or interest of Grantee in the Option may
be pledged, hypothecated, or otherwise encumbered to or in favor of any party
other than the Company or its Parent or any of their subsidiaries, or be
subjected to any lien, obligation, or liability of Grantee to any other party
other than the Company or its Parent or any of their subsidiaries.  The Option
is not assignable or transferable by Grantee other than by will or the laws of
descent and distribution; provided, however, that the Committee may (but need
not) permit other transfers.  The Option may be exercised during the lifetime of
Grantee only by Grantee or any permitted transferee.  

- 2 -

--------------------------------------------------------------------------------

 

7.  Restrictions on Issuance of Shares.  If at any time the Committee or the
Board shall determine, in its discretion, that registration, listing, or
qualification of the Shares covered by the Option upon any Exchange or under any
foreign, federal, state, or local law or practice, or the consent or approval of
any governmental regulatory body, is necessary or desirable as a condition to
the exercise of the Option, the Option may not be exercised in whole or in part
unless and until such registration, listing, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee or the Board.

8.  Amendment.  The Committee may amend, modify, or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification, or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Option hereunder had expired) on the date
of such amendment or termination.

9.  Plan Controls.  The terms contained in the Plan are incorporated into and
made a part of this Certificate.  This Certificate shall be governed by and
construed in accordance with the Plan.  In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and
determinative.  

10.  Successors.  This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.

11.  Compensation Recoupment Policy. This Award shall be subject to any
compensation recoupment policy applicable by its terms to Grantee that the
Company may adopt from time to time to comply with the rules or regulation of
any governmental authority or to comply with the rules and regulations of any
stock exchange upon which the Companies’ securities are registered.

12.  Notice.  Notices hereunder must be in writing and either personally
delivered or sent by registered or certified United States mail, return receipt
requested, postage prepaid.  Notices to the Company must be addressed to
Builders FirstSource, Inc., 2001 Bryan Street, Suite 1600, Dallas, TX 75201;
Attn: General Counsel, or any other address designated by the Company in a
written notice to Grantee. Notices to Grantee will be directed to the address of
Grantee then currently on file with the Company, or at any other address given
by Grantee in a written notice to the Company.

13.  Entire Agreement.  This Certificate, including, without limitation, the
terms and conditions set forth herein, and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations, and negotiations in respect thereto.

14.  Confidentiality.  By accepting this Certificate and the related award,
Grantee agrees to keep confidential and not to disclose to any person or entity
information concerning the terms of this Certificate, the number of Options or
Shares covered by this Certificate, or any transactions between the Grantee and
the Company pursuant to this Certificate, except as required by applicable law.

- 3 -